NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3853-15T3

MIDLAND FUNDING, L.L.C.
CURRENT ASSIGNEE (CHASE
BANK, USA, N.A., ORIGINAL
CREDITOR),

        Plaintiff-Respondent,

v.

STEVE HOSANG,

     Defendant-Appellant.
_______________________________

              Submitted June 26, 2017 – Decided July 13, 2017

              Before Judges Fisher and Fasciale.

              On appeal from Superior Court of New Jersey,
              Law Division, Burlington County, Docket No.
              L-824-13.

              Steve HoSang, appellant pro se.

              Pressler and Pressler, L.L.P., attorneys for
              respondent (Lawrence J. McDermott, Jr., on the
              brief).

PER CURIAM

        Defendant    appeals    from    an   April   1,   2016   order   granting

plaintiff's motion to vacate an administrative dismissal of the
complaint and entering default judgment.                We reverse and remand

for further proceedings.

      In March 2013, plaintiff filed a complaint seeking damages

related to defendant's alleged credit card debt.                 In June 2013,

defendant attempted to answer the complaint, but the clerk's office

returned the answer as non-conforming.            The court entered default

in   August   2013.   In   February       2014,   the    court   dismissed   the

complaint for lack of prosecution.            The matter remained dormant

for approximately two years.

      In March 2016, plaintiff filed its motion to vacate the

dismissal order and enter default judgment.             Defendant opposed the

motion essentially arguing that the statute of limitations barred

plaintiff's complaint, and that plaintiff failed to show it was

an assignee of the original lender.           The judge entered the order

under review, which awarded plaintiff judgment in the amount of

$22,961.72 plus costs, without rendering a statement of reasons,

providing conclusions of law, or indicating whether he considered

defendant's opposition.

      On appeal, defendant maintains that plaintiff's complaint is

time barred.      Defendant also contends that the court lacked

jurisdiction, and that there is insufficient evidence to support

the judgment.    Defendant urges us to reverse the order and enter

any remedy that is just.

                                      2                                A-3853-15T3
      As required by Rule 1:7-4, trial judges must "by an opinion

or memorandum decision, either written or oral, find the facts and

state its conclusions of law thereon . . . on every motion decided

by a written order that is appealable as of right[.]"              See also

In   re   Farnkopf,   363   N.J.   Super.   382,   390   (App.   Div.     2003)

(requiring an adequate explanation of the basis for a court's

action).    The absence of findings or conclusions has hampered our

review.     On remand, the court is free to re-open the matter to

more fully develop the record and adjudicate plaintiff's motion

to vacate the administrative dismissal and request for default

judgment.

      Reversed and remanded for further proceedings.              We do not

retain jurisdiction.




                                      3                                 A-3853-15T3